860 F.2d 1080
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Owen Lee SAMS, Defendant-Appellant.
No. 88-5039.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1988.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Defendant appeals the district court's denial of his motion for reduction of sentence filed pursuant to Fed.R.Crim.P. 35(b).  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In May of 1987, Sams pled guilty to the unlawful possession of two hand grenades in violation of 26 U.S.C. Secs. 5861(d) and 5871.  He was sentenced to four years imprisonment and assessed a fifty dollar fine.  In his motion, Sams argues that his sentence should be reduced because he was instrumental in bringing about the convictions of his co-defendants and because his sentence exceeded that imposed upon his co-defendants.  The district court denied the motion, finding that the sentence imposed was fair and equitable.


3
Upon review, we conclude the district court did not abuse its discretion in denying the motion.   See United States v. Brummett, 786 F.2d 720, 722-23 (6th Cir.1976);  cert. denied, 431 U.S. 964 (1977).  The four year sentence imposed fell well within the statutory limits of 26 U.S.C. Secs. 5861 and 5871.  Therefore, in the absence of extraordinary circumstances, we can not review the propriety of the sentence imposed.  See United States v. Tucker, 404 U.S. 443, 447 (1972);  Brummett, 786 F.2d at 723.


4
Finally, defendant's claim that the district court judge denied the motion while away from the bench is not reviewable by this court because it was not first presented to the district court.   See Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.